





Exhibit 10.1




ION NETWORKS, INC.

2006 STOCK INCENTIVE PLAN

1.

Purposes of the Plan.  The purposes of this Stock Incentive Plan are to attract
and retain the best available personnel, to provide additional incentives to
Employees, Directors and Consultants and to promote the success of the Company’s
business.

2.

Definitions.  As used herein, the following definitions shall apply:

(a)

“Administrator” means the Board or any of the Committees appointed to administer
the Plan.

(b)

“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act.

(c)

“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal securities
laws, state corporate and securities laws, the Code, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to Awards granted to residents therein.

(d)

“Assumed” means that (i) pursuant to a Corporate Transaction defined in
Section 2(q)(i), 2(q)(ii) or 2(q)(iii), the contractual obligations represented
by the Award are expressly assumed (and not simply by operation of law) by the
successor entity or its Parent in connection with the Corporate Transaction or
(ii) pursuant to a Corporate Transaction defined in Section (q)(iv) or 2(q)(v),
the Award is expressly affirmed by the Company.  

(e)

“Award” means the grant of an Option, SAR, Dividend Equivalent Right, Restricted
Stock, Performance Unit, Performance Share, or other right or benefit under the
Plan.

(f)

“Award Agreement” means the written agreement evidencing the grant of an Award
executed by the Company and the Grantee, including any amendments thereto.

(g)

“Board” means the Board of Directors of the Company.

(h)

“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s:  (i) performance of any act
or failure to perform any act in bad faith and to the detriment of the Company
or a Related Entity; (ii) dishonesty, intentional misconduct or material breach
of any agreement with the Company or

















a Related Entity; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person.

(i)

“Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(i)

the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or

(ii)

a change in the composition of the Board over a period of thirty-six (36) months
or less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.

(j)

“Code” means the Internal Revenue Code of 1986, as amended.

(k)

“Committee” means any committee appointed by the Board to administer the Plan.

(l)

“Common Stock” means the common stock of the Company.

(m)

“Company” means ION Networks, Inc., a Delaware corporation.

(n)

“Consultant” means any person (other than an Employee or a Director, solely with
respect to rendering services in such person’s capacity as a Director) who is
engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

(o)

“Continuing Directors” means members of the Board who either (i) have been Board
members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

(p)

“Continuous Service” means that the provision of services to the Company or a
Related Entity in any capacity of Employee, Director or Consultant, is not
interrupted or terminated.  Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement).  

















An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.  For purposes of each Incentive Stock Option
granted under the Plan, if such leave exceeds ninety (90) days, and reemployment
upon expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day three (3) months and one (1) day following the expiration of such ninety
(90) day period.

(q)

“Corporate Transaction” means any of the following transactions:  

(i)

a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii)

the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iii)

the complete liquidation or dissolution of the Company;

(iv)

any reverse merger in which the Company is the surviving entity but in which
securities possessing more than forty percent (40%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or

(v)

acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

(r)

“Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.

(s)

“Director” means a member of the Board or the board of directors of any Related
Entity.

(t)

“Disability” means as defined under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy.  If the Company or the Related
Entity to which the Grantee provides service does not have a long-term
disability plan in place, “Disability” means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment for a period
of not less than ninety (90) consecutive days.  A Grantee will not be considered
to have incurred a Disability unless he or she furnishes proof of such
impairment sufficient to satisfy the Administrator in its discretion.

















(u)

“Dividend Equivalent Right” means a right entitling the Grantee to compensation
measured by dividends paid with respect to Common Stock.  

(v)

“Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

(w)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(x)

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

(i)

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation The Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the date of determination (or,
if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(ii)

If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(iii)

In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

(y)

“Grantee” means an Employee, Director or Consultant who receives an Award under
the Plan.

(z)

“Immediate Family”  means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant or employee), a trust in which these persons (or the
Grantee) have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than fifty percent (50%) of the voting interests.  

















(aa)

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code

(bb)

“Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.  In addition, any validly issued Option that is intended
to be an Incentive Stock Option, but which does not satisfy the Code’s
requirements for Incentive Stock Options, shall be treated as a Non-Qualified
Stock Option.

(cc)

“Officer” means a person who is an officer of the Company or a Related Entity
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(dd)

“Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.

(ee)

“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

.

(ff)

“Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code

(gg)

“Performance Shares” means Shares or an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance criteria established
by the Administrator.  

(hh)

“Performance Units” means an Award which may be earned in whole or in part upon
attainment of performance criteria established by the Administrator and which
may be settled for cash, Shares or other securities or a combination of cash,
Shares or other securities as established by the Administrator.  

(ii)

“Plan” means this 2006 Stock Incentive Plan.

(jj)

“Related Entity” means any Parent or Subsidiary of the Company and any business,
corporation, partnership, limited liability company or other entity in which the
Company or a Parent or a Subsidiary of the Company holds a substantial ownership
interest, directly or indirectly.

(kk)

Replaced” means that (i) pursuant to a Corporate Transaction defined in
Section 2(q)(i), 2(q)(ii) or 2(q)(iii), the Award is replaced with a comparable
stock award or a cash incentive program of the successor entity or Parent
thereof which preserves the compensation element of such Award existing at the
time of the Corporate Transaction and provides for subsequent payout in
accordance with the same vesting schedule applicable to such Award or (ii)
pursuant to a Corporate Transaction defined in Section 2(q)(iv) or 2(q)(v), the
Award is replaced with a comparable stock award or a cash incentive program of
the Company or Parent thereof which preserves the compensation element of such
Award existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same

















vesting schedule applicable to such Award.  The determination of Award
comparability shall be made by the Administrator and its determination shall be
final, binding and conclusive.

(ll)

“Restricted Stock” means Shares issued under the Plan to the Grantee for such
consideration, if any, and subject to such restrictions on transfer, rights of
first refusal, repurchase provisions, forfeiture provisions, and other terms and
conditions as established by the Administrator.  

(mm)

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

(nn)

“SAR” means a stock appreciation right entitling the Grantee to Shares or cash
compensation, as established by the Administrator, measured by appreciation in
the value of Common Stock.

(oo)

“Share” means a share of the Common Stock.

(pp)

“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.

Stock Subject to the Plan.

(a)

Subject to the provisions of subsection (b) and Section 10 below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards (including
Incentive Stock Options) is four million  (4,000,000) Shares; provided, however,
that no more than five hundred thousand (500,000) of these Shares may be issued
pursuant to Restricted Stock or SARs.  The Shares to be issued pursuant to
Awards may be authorized, but unissued, or reacquired Common Stock.

(b)

In addition, any Shares authorized for issuance under any of the Company’s 1994,
1998, and 2000 stock option plans as to which no Awards have yet been granted or
which have or are returned to any such Plan shall be deemed available for
issuance under this Plan.  To the extent such Shares are available for issuance
under this Plan, they shall not be simultaneously available for issuance under
any other plan, it being the intention of this provision that there be no
duplication of Shares underlying any Award.

(c)

Any Shares covered by an Award (or portion of an Award) which is forfeited or
canceled or expires, shall be deemed not to have been issued for purposes of
determining the maximum aggregate number of Shares which may be issued under the
Plan.  Shares that actually have been issued under the Plan pursuant to an Award
shall not be returned to the Plan and shall not become available for future
issuance under the Plan, except that if unvested Shares are forfeited, or
repurchased by the Company at the lower of their original purchase price or
their Fair Market Value at the time of repurchase, such Shares shall become
available for future grant under the Plan.  

















4.

Administration of the Plan.

(a)

Plan Administrator.  

(i)

Administration with Respect to Directors and Officers.  With respect to grants
of Awards to Directors or Employees who are also Officers or Directors of the
Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3.  Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.  

(ii)

Administration With Respect to Consultants and Other Employees.  With respect to
grants of Awards to Employees or Consultants who are neither Directors nor
Officers of the Company, the Plan shall be administered by (A) the Board or (B)
a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws.  Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board.  The Board may authorize one or more Officers to grant such Awards
and may limit such authority as the Board determines from time to time.

(iii)

Administration With Respect to Covered Employees.  Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards qualifying as Performance-Based
Compensation.  In the case of such Awards granted to Covered Employees,
references to the “Administrator” or to a “Committee” shall be deemed to be
references to such Committee or subcommittee.

(iv)

Administration Errors.  In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.  

(b)

Powers of the Administrator.  Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Administrator hereunder), and
except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:

(i)

to select the Employees, Directors and Consultants to whom Awards may be granted
from time to time hereunder;

(ii)

to determine whether and to what extent Awards are granted hereunder;

(iii)

to determine the number of Shares or the amount of other consideration to be
covered by each Award granted hereunder;

(iv)

to approve forms of Award Agreements for use under the Plan;

















(v)

to determine the terms and conditions of any Award granted hereunder;

(vi)

to amend the terms of any outstanding Award granted under the Plan, provided
that any amendment that would adversely affect the Grantee’s rights under an
outstanding Award shall not be made without the Grantee’s written consent;

(vii)

to construe and interpret the terms of the Plan and Awards, including without
limitation, any notice of award or Award Agreement, granted pursuant to the
Plan;

(viii)

to establish additional terms, conditions, rules or procedures to accommodate
the rules or laws of applicable foreign jurisdictions and to afford Grantees
favorable treatment under such rules or laws; provided, however, that no Award
shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan; and

(ix)

to take such other action, not inconsistent with the terms of the Plan, as the
Administrator deems appropriate.

5.

Eligibility.  Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.  Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company.  An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards.  Awards may be granted to such
Employees, Directors or Consultants who are residing in foreign jurisdictions as
the Administrator may determine from time to time.

6.

Terms and Conditions of Awards.

(a)

Designation of Award.  Each Award shall be designated in the Award Agreement.
 In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option.  However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary of the Company) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options.  For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the grant date of the relevant Option.

(b)

Conditions of Award.  Subject to the terms of the Plan, the Administrator shall
determine the provisions, terms, and conditions of each Award including, but not
limited to, the Award vesting schedule, repurchase provisions, rights of first
refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria.  The performance criteria established
by the Administrator may be based on any one of, or combination of, increase in
share price, earnings per share, total stockholder return, return on equity,
return on assets, return on investment, net operating income, cash flow,
revenue, economic value added, personal

















management objectives, or other measure of performance selected by the
Administrator.  Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement.  

(c)

Acquisitions and Other Transactions.  The Administrator may issue Awards under
the Plan in settlement, assumption or substitution for, outstanding awards or
obligations to grant future awards in connection with the Company or a Related
Entity acquiring another entity, an interest in another entity or an additional
interest in a Related Entity whether by merger, stock purchase, asset purchase
or other form of transaction.  

(d)

Deferral of Award Payment.  The Administrator may establish one or more programs
under the Plan to permit selected Grantees the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Grantee to
payment or receipt of Shares or other consideration under an Award (but only to
the extent that such deferral programs would not result in an accounting
compensation charge unless otherwise determined by the Administrator).  The
Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

(e)

Separate Programs.  The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.  

(f)

Individual Option and SAR Limit.  The maximum number of Shares with respect to
which Options and SARs may be granted to any Grantee in any fiscal year of the
Company shall be three hundred thousand (300,000) Shares.    The foregoing
limitation shall be adjusted proportionately in connection with any change in
the Company’s capitalization pursuant to Section 10, below.  To the extent
required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitation with respect to a Grantee, if any Option or
SAR is canceled, the canceled Option or SAR shall continue to count against the
maximum number of Shares with respect to which Options and SARs may be granted
to the Grantee.  For this purpose, the repricing of an Option (or in the case of
a SAR, the base amount on which the stock appreciation is calculated is reduced
to reflect a reduction in the Fair Market Value of the Common Stock) shall be
treated as the cancellation of the existing Option or SAR and the grant of a new
Option or SAR.

(g)

Early Exercise.  The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award.  Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.  

(h)

Term of Award.  The term of each Award shall be the term stated in the Award
Agreement, provided, however, that the term of an Incentive Stock Option shall
be no more than ten (10) years from the date of grant thereof.   However, in the
case of an Incentive

















Stock Option granted to a Grantee who, at the time the Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary of the Company, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant thereof or such shorter term as may be provided in the Award Agreement.  

(i)

Transferability of Awards.  Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee; provided, however, that the
Grantee may designate a beneficiary of the Grantee’s Incentive Stock Option in
the event of the Grantee’s death on a beneficiary designation form provided by
the Administrator.  Other Awards shall be transferable by will and by the laws
of descent and distribution, and during the lifetime of the Grantee, by gift
and/or pursuant to a domestic relations order to members of the Grantee’s
Immediate Family to the extent and in the manner determined by the
Administrator.  

(j)

Time of Granting Awards.  The date of grant of an Award shall for all purposes
be the date on which the Administrator makes the determination to grant such
Award, or such other date as is determined by the Administrator.

7.

Award Exercise or Purchase Price, Consideration and Taxes.

(a)

Exercise or Purchase Price.  The exercise or purchase price, if any, for an
Award shall be as follows:

(i)

In the case of an Incentive Stock Option:

(A)

granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or

(B)

granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

(ii)

In the case of a Non-Qualified Stock Option or SAR, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(iii)

In the case of Awards intended to qualify as Performance-Based Compensation, the
exercise or purchase price, if any, shall be not less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.

(iv)

In the case of other Awards, such price as is determined by the Administrator.

















(v)

Notwithstanding the foregoing provisions of this Section 7(a), in the case of an
Award issued pursuant to Section 6(c), above, the exercise or purchase price for
the Award shall be determined in accordance with the provisions of the relevant
instrument evidencing the agreement to issue such Award.

(b)

Consideration.  Subject to Applicable Laws, the consideration to be paid for the
Shares to be issued upon exercise or purchase of an Award including the method
of payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant).  In addition
to any other types of consideration the Administrator may determine, the
Administrator is authorized to accept as consideration for Shares issued under
the Plan the following, provided that the portion of the consideration equal to
the par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law:

(i)

cash;

(ii)

check;

(iii)

delivery of Grantee’s promissory note with such recourse, interest, security,
and redemption provisions as the Administrator determines as appropriate;

(iv)

surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Administrator may require (including withholding of
Shares otherwise deliverable upon exercise of the Award) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised (but only
to the extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator);

(v)

with respect to Options, payment through a broker-dealer sale and remittance
procedure pursuant to which the Grantee (A) shall provide written instructions
to a Company designated brokerage firm to effect the immediate sale of some or
all of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares and (B) shall provide written
directives to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm in order to complete the sale transaction; or

(vi)

any combination of the foregoing methods of payment.

(c)

Taxes.  No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option.  Upon
exercise of an Award the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.

















8.

Exercise of Award.

(a)

Procedure for Exercise; Rights as a Stockholder.  

(i)

Any Award granted hereunder shall be exercisable at such times and under such
conditions as determined by the Administrator under the terms of the Plan and
specified in the Award Agreement.

(ii)

An Award shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Award by the
person entitled to exercise the Award and full payment for the Shares with
respect to which the Award is exercised, including, to the extent selected, use
of the broker-dealer sale and remittance procedure to pay the purchase price as
provided in Section 7(b)(v).  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to Shares subject to an Award, notwithstanding the exercise of an
Option or other Award.  The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of the Award.  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in the Award Agreement
or Section 10, below.

(b)

Exercise of Award Following Termination of Continuous Service.

(i)

An Award may not be exercised after the termination date of such Award set forth
in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

(ii)

Where the Award Agreement permits a Grantee to exercise an Award following the
termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.

(iii)

Any Award designated as an Incentive Stock Option to the extent not exercised
within the time permitted by law for the exercise of Incentive Stock Options
following the termination of a Grantee’s Continuous Service shall convert
automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.

9.

Conditions Upon Issuance of Shares.

(a)

Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

(b)

As a condition to the exercise of an Award, the Company may require the person
exercising such Award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or

















distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any Applicable Laws.

10.

Adjustments Upon Changes in Capitalization.  Subject to any required action by
the stockholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, the maximum number of Shares with respect to which Options
and SARs may be granted to any Grantee in any fiscal year of the Company, as
well as any other terms that the Administrator determines require adjustment
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares, or similar transaction
affecting the Shares, (ii) any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company, or
(iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive.  Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award.  

11.

Corporate Transactions/Changes in Control.  

(a)

Termination of Award to Extent Not Assumed in Corporate Transaction.  Effective
upon the consummation of a Corporate Transaction, all outstanding Awards under
the Plan shall terminate.  However, all such Awards shall not terminate to the
extent they are Assumed in connection with the Corporate Transaction.

(b)

Acceleration of Award Upon Corporate Transaction/Change in Control.  Except as
provided otherwise in an individual Award Agreement, in the event of any
Corporate Transaction or Change in Control, there will not be any acceleration
of vesting or exercisability of any Award.  

(c)

Effect of Acceleration on Incentive Stock Options.  The portion of any Incentive
Stock Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated excess portion of such Option shall be
exercisable as a Non-Qualified Stock Option.  

12.

Effective Date and Term of Plan.  The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company.  It shall continue in effect for a term of ten (10)
years unless sooner terminated.  Subject to Section 17,

















below, and Applicable Laws, Awards may be granted under the Plan upon its
becoming effective.

13.

Amendment, Suspension or Termination of the Plan.  

(a)

The Board may at any time amend, suspend or terminate the Plan.  To the extent
necessary to comply with Applicable Laws, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required.

(b)

No Award may be granted during any suspension of the Plan or after termination
of the Plan.

(c)

No amendment, suspension or termination of the Plan (including termination of
the Plan under Section 12, above) shall adversely affect any rights under Awards
already granted to a Grantee, unless consented to by the Grantee.

14.

Reservation of Shares.

(a)

The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b)

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

15.

No Effect on Terms of Employment/Consulting Relationship.  The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause, and with or without notice.  The ability of
the Company or any Related Entity to terminate the employment of a Grantee who
is employed at will is in no way affected by its determination that the
Grantee’s Continuous Service has been terminated for Cause for purposes of this
Plan.

16.

No Effect on Retirement and Other Benefit Plans.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation.  The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

17.

Stockholder Approval.  The Plan shall be subject to approval by (a) the holders
of a majority of the votes present in person or by proxy entitled to vote hereon
at a duly held meeting of the Company’s stockholders at which a quorum is
present or (b) the Company’s stockholders acting in accordance with the
provisions of Section 228 of the Delaware general Corporation Law. No options
granted hereunder may be exercised prior to such approval, provided, however,

















that the date of grant of any option shall be determined as if the Plan had not
been subject to such approval.  Notwithstanding the foregoing, if the Plan is
not approved by a vote of the stockholders of the Company on or before January
22, 2007, the Plan and any options granted hereunder shall terminate.
























